Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (this “Agreement”) is entered into effective
October 19, 2009 (the “Effective Date”), by and between DaVita Inc. (“Employer”)
and Kim M. Rivera (“Employee”).

In consideration of the mutual covenants and agreements hereinafter set forth
and for other good and valuable consideration, the parties hereto, intending to
be legally bound hereby, agree as follows:

Section 1. Employment and Duties. Employer hereby employs Employee to serve as
Vice President, General Counsel, and Secretary. Employee accepts such employment
on the terms and conditions set forth in this Agreement. Employee shall perform
the duties of Vice President, General Counsel, and Secretary or any additional
or different duties or jobs as the Company deems appropriate. Initially,
Employee shall work out of Employer’s El Segundo, California headquarters,
although the location is subject to change to suit business needs. Employee will
be allowed to maintain a home office in northern California and work there from
time to time. Employee agrees to devote substantially all of her time, energy,
and ability to the business of Employer on a full-time basis and shall not
engage in any other business activities during the term of this Agreement,
including but not limited to providing consulting services to any investment
firm, such as a hedge fund, provided however, Employee may continue to serve on
the board of directors of the Latino Community Foundation, a non-profit
corporation. Employee may pursue normal charitable activities so long as such
activities do not require a substantial amount of time and do not interfere with
her ability to perform her duties. Employee agrees that she shall not serve on
the board of directors of any other not-for-profit or for-profit company without
the express written approval of the Chief Executive Officer or the Board of
Directors. Employee shall at all times observe and abide by the Employer’s
policies and procedures as in effect from time to time.

Section 2. Compensation. In consideration of the services to be performed by
Employee hereunder, Employee shall receive the following compensation and
benefits:

2.1 Base Salary. Employer shall pay Employee a base salary of $400,000 per
annum, less standard withholdings and authorized deductions. Employee shall be
paid consistent with Employer’s payroll schedule. The base salary will be
reviewed from time to time. Employer, in its sole discretion, may increase the
base salary as a result of any such review. Employer may not reduce Employee’s
base salary unless the Employee authorizes it in writing or the Employer is
reducing the base salary of other similarly-situated executives by a similar
percentage.

2.2 Benefits. Employee and/or her family, as the case may be, shall be eligible
for participation in and shall receive all benefits under Employer’s health and
welfare benefit plans (including, without limitation, medical, prescription,
dental, disability, and life insurance) under the same terms and conditions
applicable to most executives at similar levels of compensation and
responsibility.

2.3 Performance Bonus.

(a) Employee shall be eligible to receive a discretionary performance bonus (the
“Bonus”) between zero and $300,000, payable in a manner consistent with
Employer’s practices and procedures. The amount of the Bonus, if any, will be
decided by the Chief Executive Officer and/or the Board of Directors or the
Compensation Committee of the Board in his/her/its sole discretion.

(b) In deciding on the amount of the Annual Performance Bonus, if any, the Chief
Executive Officer and/or the Board of Directors or the Compensation Committee of
the Board may consider the competitive market for the services provided by
employees who are performing the same or similar duties as Employee is providing
Employer and who have similar background and experience.



--------------------------------------------------------------------------------

(c) Employee must be employed by Employer (or an affiliate) on the date any
Bonus is paid to be eligible to receive such Bonus and, if Employee is not
employed by Employer (or an affiliate) on the date any Bonus is paid for any
reason whatsoever, Employee shall not be entitled to receive such Bonus.

2.4 Signing Bonus. Employer shall pay Employee a signing bonus of $50,000, less
standard withholdings and authorized deductions, within her first month of
employment.

2.5 Monthly Payment. Employer shall pay Employee $8,000 a month housing
allowance, less standard deductions and authorized withholdings, for the first
twelve months of Employee’s employment to help off-set the costs of maintaining
two homes during this transitional period.

2.6 Vacation. Employee shall have vacation, subject to the approval of the Chief
Executive Officer.

2.7 Stock Appreciation Rights. Employer shall issue a grant to Employee of
stock-settled Stock Appreciation Rights (“SSARS”) on a base number of 60,000
shares of DaVita common stock, upon approval. This grant shall have a five-year
term and vest 25% on the first anniversary date of the grant, 8.33% on the 20th
month of the grant, and 8.33% every 4 months thereafter. The exercise price
shall be the closing price as reported on the New York Stock Exchange on the
Effective Date, the date on which Employee has begun her employment with
Employer and has begun to perform the services set forth within this Agreement,
or on the date that appropriate approval has been obtained, whichever is later.
The terms of the SSARS grant will be reflected in a separate agreement to be
signed by Employer and Employee.

2.8 Restricted Stock Units. On the Effective Date, on the date on which Employee
has begun her employment with Employer and has begun to perform the services set
forth within this Agreement, or on the date appropriate approval has been given,
whichever date is later, Employee will receive 5,000 shares of Employer’s
restricted stock units, entitling Employee to the same number of full shares of
DaVita common stock, subject to the following vesting conditions: such
restricted stock units shall vest over a five-year period, one-third vesting on
the third anniversary date of the grant, 11.11% at 40th month of the grant, then
11.11% every 4 months thereafter until the 60th month. The terms of the
restricted stock units will be reflected in a separate Restricted Stock Units
Agreement to be signed by Employer and Employee.

2.9 Management Share Ownership Policy. Employee shall review and understand the
terms of the Management Share Ownership Policy with respect to all equity-based
awards.

2.10 Indemnification. Employer agrees to indemnify and defend Employee against
and in respect of any and all claims, actions, or demands relating to or in any
way arising out of Employee’s employment with Employer, to the extent permitted
by the Company’s By-laws and applicable law.

2.11 Reimbursement. Employer also agrees to reimburse Employee in accordance
with Employer’s reimbursement policies for travel and entertainment expenses, as
well as other business-related expenses, incurred in the performance of her
duties hereunder.

2.12 Changes to Benefit Plans. Employer reserves the right to modify, suspend,
or discontinue any and all of its health and welfare benefit plans, practices,
policies, and programs at any time without recourse by Employee so long as such
action is taken generally with respect to all other similarly-situated peer
executives and does not single out Employee.

Section 3. Provisions Relating to Termination of Employment.

3.1 Employment Is At-Will. Employee’s employment with Employer is “at will” and
is terminable by Employer or by Employee at any time and for any reason or no
reason, subject to the notice requirements set forth below.

 

Employment Agreement    2   



--------------------------------------------------------------------------------

3.2 Termination for Material Cause. Employer may terminate Employee’s employment
without advanced notice for Material Cause (as defined below). Upon termination
for Material Cause, Employee shall (i) be entitled to receive the Base Salary
and benefits as set forth in Section 2.1 and Section 2.2, respectively, through
the effective date of such termination and (ii) not be entitled to receive any
other compensation, benefits, or payments of any kind, except as otherwise
required by law or by the terms of any benefit or retirement plan or other
arrangement that would, by its terms, apply.

3.3 Other Termination. Employer may terminate the employment of Employee for any
reason or for no reason at any time upon at least thirty (30) days’ advance
written notice. If Employer terminates the employment of Employee for reasons
other than for death, Material Cause, or Disability, or if Employee resigns
within sixty (60) days following a Good Cause Event (as defined below), and
contingent upon Employee’s execution of the Employer’s standard Waiver and
Release Agreement and Noncompetition Agreement within twenty-eight days of the
termination of Employee’s employment, Employee shall be entitled to (i) salary
continuation for the twelve-month period following the termination of her
employment (the “Severance Period”), subject to Employer’s payroll practices and
procedures, and (ii) if Employee’s employment is terminated after April in a
given year, receive a payment equal to the Bonus paid in the year prior to the
termination of Employee’s employment, pro-rated for the number of months served
in the year Employee’s employment is terminated, to be paid in equal
installments over the Severance Period, subject to Employer’s payroll practices
and procedures (if Employee’s employment is terminated within her first year,
she shall receive 50 percent of her Bonus potential, pro-rated for the number of
months served in the year Employee’s employment is terminated). Employee’s
severance is made pursuant to the terms and conditions of the DaVita Inc.
Severance Plan, including the Offset;Mitigation provision, as those provisions
exist at the time of the termination of Employee’s employment. For purposes of
this provision, an Employee’s employment has been terminated when Employee is no
longer providing services for Employer after a specific date or the level of
bona fide services that Employee would perform (as an employee or independent
contractor) after a specific date would permanently decrease to no more than 20%
of the average level of bona fide services performed over the immediately
preceding thirty-six month period (or the full period of service if Employee was
employed for less than thirty-six months).

3.4. Voluntary Resignation. Employee may resign from Employer at any time upon
at least ninety (90) days’ advance written notice. If Employee resigns from
Employer for reasons other than a Good Cause Event, Employee shall (i) be
entitled to receive the base salary and benefits as set forth in Section 2.1 and
Section 2.2, respectively, through the effective date of such termination and
(ii) not be entitled to receive any other compensation, benefits, or payments of
any kind, except as otherwise required by law or by the terms of any benefit or
retirement plan or other arrangement that would, by its terms, apply. In the
event Employee resigns from Employer at any time, Employer shall have the right
to make such resignation effective as of any date before the expiration of the
required notice period.

3.5 Disability. Upon thirty (30) days’ advance notice (which notice may be given
before the completion of the periods described herein), Employer may terminate
Employee’s employment for Disability (as defined below).

3.6 Definitions. For the purposes of this Agreement, the following terms shall
have the meanings indicated:

(a) “Disability” shall mean the inability, for a period of six (6) months, to
adequately perform Employee’s regular duties, with or without reasonable
accommodation, due to a physical or mental illness, condition, or disability.

(b) “Good Cause Event” shall mean the occurrence of the following events without
Employee’s express written consent: (i) Employer materially diminishes the scope
of Employee’s duties and responsibilities; or (ii) Employer materially reduces
Employee’s base compensation. Notwithstanding the above, the occurrence of any
such condition shall not constitute Good Cause unless the Employee provides
notice to Employer of the

 

Employment Agreement    3   



--------------------------------------------------------------------------------

existence of such condition not later than 90 days after the initial existence
of such condition, and Employer shall have failed to remedy such condition
within 30 days after receipt of such notice.

(c) “Material Cause” shall mean any of the following: (i) conviction of a felony
or plea of no contest to a felony; (ii) any act of fraud or dishonesty in
connection with the performance of her duties; (iii) repeated failure or refusal
by Employee to follow policies or directives reasonably established by the Chief
Executive Officer of Employer or his/her designee that goes uncorrected for a
period of ten (10) consecutive days after written notice has been provided to
Employee; (iv) a material breach of this Agreement; (v) any gross or willful
misconduct or gross negligence by Employee in the performance of her duties;
(vi) egregious conduct by Employee that brings Employer or any of its
subsidiaries or affiliates into public disgrace or disrepute; (vii) an act of
unlawful discrimination, including sexual harassment; (viii) a violation of the
duty of loyalty or of any fiduciary duty; or (ix) exclusion or notice of
exclusion of Employee from participating in any federal health care program.
Before the Employer may discharge Employee for an act of fraud or dishonesty in
connection with the performance of her duties, Employee shall have a right to
contest her termination to the entire Board of Directors.

3.7 Notice of Termination. Any purported termination of Employee’s employment by
Employer or by Employee shall be communicated by a written Notice of Termination
to the other party hereto in accordance with Section 5 hereof. A “Notice of
Termination” shall mean a written notice that indicates the specific termination
provision in this Agreement.

3.8 Effect of Termination. Upon termination, this Agreement shall be of no
further force and effect and neither party shall have any further right or
obligation hereunder; provided, however, that no termination shall modify or
affect the rights and obligations of the parties that have accrued prior to
termination; and provided further, that the rights and obligations of the
parties under Section 3, Section 4, and Section 5 shall survive termination of
this Agreement.

3.9 Notwithstanding any provision herein to the contrary, in the event that any
payment to be made to Employee hereunder (whether pursuant to this Section 3 or
any other Section) as a result of Employee’s termination of employment is
determined to constitute “deferred compensation” subject to Section 409A of the
Internal Revenue Code, and Employee is a “Key Employee” under the DaVita Inc.
Key Employee Policy for 409A Arrangements at the time of Employee’s termination
of employment, all such deferred compensation payments payable during the first
six (6) months following Employee’s termination of employment shall be delayed
and paid in a lump sum during the seventh calendar month following the calendar
month during which Employee’s termination of employment occurs.

Section 4: Confidentiality and Non-Solicitation. Employee, contemporaneously
herewith, shall enter into a Confidentiality and Non-Solicitation Agreement, the
terms of which are incorporated herein and made a part hereof as though set
forth in this Agreement. If Employee transfers to Colorado, she shall enter into
a Non-Competition, Non-Solicitation, and Confidentiality Agreement.

Section 5. Miscellaneous.

5.1 Entire Agreement; Amendment. This Agreement represents the entire
understanding of the parties hereto with respect to the employment of Employee
and supersedes all prior agreements with respect thereto. This Agreement may not
be altered or amended except in writing executed by both parties hereto.

5.2 Assignment; Benefit. This Agreement is personal and may not be assigned by
Employee. This Agreement may be assigned by Employer and shall inure to the
benefit of and be binding upon the successors and assigns of Employer.

5.3. Applicable Law; Venue. This Agreement shall be governed by the laws of the
State of California, without regard to the principles of conflicts of laws. Both
parties agree that any action relating to this Agreement

 

Employment Agreement    4   



--------------------------------------------------------------------------------

shall be brought in a state or federal court of competent jurisdiction located
in the State of California and both parties agree to exclusive venue in the
State of California.

5.4 Notice. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
or mailed by United States registered mail, return receipt requested, postage
prepaid, addressed to Employer at its principal office and to Employee at
Employee’s principal residence as shown in Employer’s personnel records,
provided that all notices to Employer shall be directed to the attention of the
Chief Executive Officer, or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

5.5 Construction. Each party has cooperated in the drafting and preparation of
this Agreement. Hence, in any construction to be made of this Agreement, the
same shall not be construed against any party on the basis that the party was
the drafter. The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect.

5.6 Execution. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument. Photographic or facsimile copies of such signed
counterparts may be used in lieu of the originals for any purpose.

5.7 Legal Counsel. Employee and Employer recognize that this is a legally
binding contract and acknowledge and agree that they have had the opportunity to
consult with legal counsel of their choice.

5.8 Waiver. The waiver by any party of a breach of any provision of this
Agreement by the other shall not operate or be construed as a waiver of any
other or subsequent breach of such or any provision.

5.9 Invalidity of Provision. In the event that any provision of this Agreement
is determined to be illegal, invalid, or void for any reason, the remaining
provisions hereof shall continue in full force and effect.

5.10 Approval by DaVita Inc. as to Form. The parties acknowledge and agree that
this Agreement shall take effect and be legally binding upon the parties only
upon full execution hereof by the parties and upon approval by DaVita Inc. as to
the form of hereof.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the date and year first written above.

 

DAVITA INC.     EMPLOYEE By   

/s/ Kent J. Thiry

    By   

/s/ Kim M. Rivera

   Kent J. Thiry        Kim M. Rivera    Chairman and Chief Executive Officer  
    

Approved by DaVita Inc. as to Form:

 

/s/ Lisa A. Barr

Lisa Barr Assistant General Counsel - Labor

 

Employment Agreement    5   